Dear Mr. Jones:
Section 53.010, RSMo Supp. 1982, created the office of county assessor in each county having township organization. Accordingly, the last holding in our Opinion No. 153 (1980) is no longer correct and should be disregarded. Such opinion is hereby modified to express our view that counties having township organization now have county assessors and thus come within the provisions of Senate Bill No. 679, 80th General Assembly.
Very truly yours,
                                  JOHN ASHCROFT Attorney General